DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art related to the Applicant’s invention is Small (U.S. 2006/0232467 A1) which discloses a system and method for multipath mitigation using clustered positioning signals.  Small discloses a plurality of antennas (Small, Fig. 2: 202-205) that transmit signals that are received at receive antennas (Small, Fig. 2: 212), wherein the received signals may be directly received (Small, Fig. 2: 213-216) or reflected and received (Small, Fig. 2: 221-223, 224 is reflected and not received by antenna 212).  The signals are used for positioning/location determination (Small, Paragraphs [0043-0044]).  Small, however, does not teach the separation of direct path and reflected reference signals in order to collect data indicative of a timing offset, and analyzing the data to estimate the timing offset.  Additionally, Small teaches that the signal strength of reflected signals are either equal to or less than the original transmitted signal (Small, Paragraphs [0049-0052]), which does not explicitly or inherently teach that the direct path signal has a signal strength less than the reflected path signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sosulin et al. (U.S. 2012/0277988 A1) discloses an object detection and position determination utilizes direct and reflected global navigation satellite system signals for determining the location/position of a vehicle.
Conwell (U.S. 2013/0265196 A1) discloses a control unit for determining signal strengths of multipath signals received from a plurality of antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/               Primary Examiner, Art Unit 2683